Citation Nr: 1759520	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for Morton's neuroma of the right foot.

2. Entitlement to service connection for right hand numbness to include as due to a cervical spine disability.

3. Entitlement to service connection for a traumatic brain injury (TBI).

4. Entitlement to total disability rating based on individual unemployability (TDIU).

5. Whether the severance of service connection for headaches secondary to a cervical spine disability was proper.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to March 1998, January 2004 to September 2005, and October 2006 to October 2007, with additional Reserve service.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Phoenix, Arizona.

The Veteran testified by videoconference before the undersigned Veterans Law Judge in April 2017. A transcript of the hearing has been associated with the Veteran's electronic claims file.   

The issues of entitlement to service connection for right hand numbness, entitlement to service connection for a TBI, and entitlement to a rating in excess of 10 percent for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no competent, credible evidence of record to indicate that the Veteran had active service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on February 7, 2011, the date of a motor vehicle accident which led to his development of headaches.  

2. The evidence of record clearly and unmistakably establishes that the grant of service connection for headaches was based upon an error in fact that a VA examiner reported that the Veteran's headaches were incurred during service on February 7, 2011.   


CONCLUSION OF LAW

The severance of service connection for headaches, effective March 1, 2015, was proper; restoration of service connection is therefore not warranted. 38 U.S.C. § 1155, 5103, 5103A, 5107, 5112 (2012); 38 C.F.R. § 3.105 (d), 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Regarding the issue of severance of service connection for headaches, VA is not required to provide notice because the issue presented involves a claim for review of a prior final regional office decision on the basis of clear and unmistakable error. Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

It is additionally noted that when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105 (2017).

Here, the Veteran was provided the appropriate due process by a June 2014 notification letter of the rating decision that proposed to sever service connection for headaches, and the December 2014 rating decision provided a clear explanation concerning the reasons for the severance. Also, the RO had previously issued an October 2011 letter explaining the evidence necessary to establish entitlement to service connection for headaches. Thus, the Veteran was aware of what was necessary to establish entitlement to service connection, and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place. As such, no prejudice exists in adjudicating the appeal. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Severance of Service Connection for Headaches 

The Veteran was awarded service connection for headaches secondary to a service connected cervical spine disability in a July 2012 rating decision. This decision was based on a November 2011 VA examination report that concluded that the Veteran's headaches were related to his cervical spine disability.  

The RO, in a June 2014 rating decision, proposed to sever the grant of service connection for headaches. The basis of the proposed severance was that the November 2011 VA examination report, which had been the basis for the grant of service connection for headaches, made an error in determining that a motor vehicle accident that occurred in February 2011 that caused headaches occurred during the Veteran's active service. In the June 2014 decision, the RO noted that the Veteran was not on active duty in February 2011, nor was he on ACDUTRA or INACDUTRA at the time of the motor vehicle accident. This decision was finalized in December 2014, effective as of March 1, 2015. 

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d). Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 
Active military service includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6 (a) (2017). Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for the exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period. Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves. 38 C.F.R. § 3.6 (c) (2017). INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty. 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.6 (d) (2017). Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training.

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been satisfied. 38 C.F.R. § 3.105 (d) (2017); Daniels v. Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to indicate that service connection should be maintained. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105 (d).

 Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio. Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons. The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105 (d). The Veteran may also request a hearing within 30 days of receiving notice. 38 C.F.R. § 3.105 (i). 

In this case, as discussed above, the Veteran was afforded the appropriate due process. A rating decision was issued in June 2014 that proposed to sever service connection for headaches setting forth the detailed reasons for the proposal. The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a June 2014 letter. In December 2014, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government. A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous." 38 C.F.R. § 3.105 (d). "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law." Stallworth v. Nicholson, 20 Vet. App. 482 (2006). The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105 (b) do not apply, as service connection for headaches was in effect since June 2010, or less than 10 years. See 38 C.F.R. § 3.957.

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE). Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE. Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof. Baughman v. Derwinski, 1 Vet. App. 563(1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). "Clear and unmistakable error" is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993). 

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

The severance adjudicated in the December 2014 rating decision for headaches was based on the lack of an etiological linkage between the Veteran's headaches and service, or his service-connected cervical spine disability. As noted, service connection was initially established on the basis that the Veteran's service-connected cervical spine disability, which began following a motor vehicle accident in June 2007, caused the Veteran's headaches. This was the conclusion reached by the November 2011 VA examiner, who erroneously concluded that a June 2007 motor vehicle accident had been the origin of the Veteran's cervical spine and headache disabilities. However, review of the record reflects that although the Veteran's cervical spine disorder began following the June 2007 motor vehicle accident, there is no evidence of record to support a finding that his headaches began at that time, or that he had headaches at any point following the June 2007 accident but before the February 2011 accident, which occurred when he was not on active duty, ACDUTRA, or INACDUTRA. In an effort to determine whether there is in fact an etiological relationship between the Veteran's headaches and service or a service-connected disability, the AOJ obtained a medical opinion in July 2013. However, that examiner found that there was "no mention of headache" following the June 2007 accident or any point thereafter until the February 2011 accident. The examiner thus attributed the Veteran's headaches not to the in-service June 2007 accident or to his service-connected cervical spine disability but to the February 2011 motor vehicle accident. 

After a review of the evidence of record, the Board thus finds that there is clear and unmistakable evidence to show that the July 2012 rating decision was erroneous in its reliance on the November 2011 VA examination report. This is so because the examiner determined that the Veteran's headaches were caused by a motor vehicle accident that occurred in February 2011. A review of the Veteran's claims file, however, shows that he was not on active duty, ACDUTRA, or INACDUTRA at the time of the motor vehicle accident in February 2011. Additionally, the Board notes that a review of the service treatment records reveals that there Veteran did not report or have treatment for headaches during any period of active service, ACDUTRA, or INACDUTRA prior to the February 2011 motor vehicle accident. These findings were confirmed, as discussed above, by the July 2013 VA examiner, who found the Veteran's headaches not to be related to service or service-connected disability but rather entirely attributable to the February 2011 accident.

As service connection for headaches in this case requires that they be proximately due to or aggravated by service or a service-connected disability, and the evidence does not show this, the Board finds that there is clear and unmistakable evidence that the award of service connection was not proper. Therefore, the high burden for severance of service connection has been met, both as a matter of fact and as a matter of law, and service connection for headaches was properly severed in this case.


ORDER

Severance of service connection for headaches was proper, and the appeal is denied.


REMAND

With regard to the Veteran's claim for entitlement to service connection for right hand numbness to include as due to a cervical spine disability, the Board notes that November 2011 VA examination report concluded that the right hand numbness was not likely due to or the result of the service connected cervical strain that occurred in 2007 but "rather seems to have appeared after the second accident that occurred in February 2011," which was not during active service. However, the Board finds that the VA examiner did not address whether the right hand numbness was aggravated by the Veteran's service connected cervical spine disability. In a secondary service-connection claim, a medical opinion stating only that a disability is not the "result of" or "due to" an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136 (2013). Therefore, on remand, a new VA examination is necessary.

With regard to the Veteran's claim for entitlement to service connection for a TBI, the Board finds that a VA examination is required. The Board finds that the Veteran's reports of headaches occurring after motor vehicle accidents during his testimony during the April 2017 Board hearing, as well as medical records establishing that the Veteran experienced a motor vehicle accident during service, establish the possibility that an event, injury, or disease was present in service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds that the Veteran's statements of continuing symptomatology for many years meets the low threshold for the Veteran to be scheduled for a VA examination to assist in determining if service connection for TBI is warranted. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for entitlement to a rating in excess of 10 percent for Morton's neuroma of the right foot, the Board notes that the last VA examination of his right foot occurred in July 2015. During the April 2017 Board hearing, the Veteran testified that his right foot disability had worsened since the last examination. As it has been more than two years since the Veteran has been provided with VA examination concerning his right foot disability and there is an assertion of worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected Morton's neuroma of the right foot. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the TDIU claim cannot be addressed until all pending service connection and increased rating claims are adjudicated, as the outcome of any of those claims could affect entitlement to TDIU. Harris v. Derwinski, 1 Vet.App. 180 (1991) (Board decision was premature where an inextricably intertwined claim was undecided and pending before VA). Following development and adjudication of all pending service connection claims, the claim for TDIU must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right hand numbness. The electronic claims file must be made available to the examiner for review. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must consider the Veteran's statements regarding the incurrence of numbness of the right hand during service, and the lay statements regarding the continuity of symptomatology since service. A rationale should be provided for all opinions offered. Specifically, the examiner must address each of the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any right hand numbness is etiologically related to the Veteran's active service, to include the 2007 motor vehicle accident?

(b) Is it at least as likely as not (50 percent probability or greater) that any right hand numbness was caused by the Veteran's service-connected cervical spine disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any right numbness has been aggravated (i.e., increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected cervical spine disability?

2. Schedule the Veteran for a VA examination with an appropriate examiner competent to determine whether the Veteran has any TBI residuals stemming from the in-service automobile accident that occurred in 2007. The claims file and a copy of this remand must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place. All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail. 
      
The examiner must conduct an examination complying with the TBI examination protocols. Following any necessary testing and evaluations, the examiner is requested to opine on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran manifests any TBI residuals stemming from his in-service automobile accident in 2007. If so, the examiner is requested to specify all aspects of cognitive, emotional, and somatic dysfunction.
 
The basis for each opinion must be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, in this case. 
      
If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected Morton's neuroma of the right foot. The entire claims file must be reviewed by the examiner, to include any electronic files. All pertinent symptomatology and findings are to be reported in detail. Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's Morton's neuroma of the right foot and all manifestations found. 

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. Regarding the right foot, range of motion measurements of the opposite joint must also be provided. The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must provide a complete rationale for any opinion given.

The examiner should comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and describe any functional effects of the Veteran's service-connected disabilities.

4. Then, readjudicate the claim on appeal. If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


